Title: To Benjamin Franklin from Charles (Johann Karl Philipp) Spener, 26 May 1783
From: Spener, Charles (Johann Karl Philipp)
To: Franklin, Benjamin


          
            Monsieur
            Berlin ce 26. May 1783.
          
          Ayant dessein de publier, vers la fin de Septembre, un Almanac américain en allemand
            pour l’année prochaine, & desirant le décorer de plusieurs Estampes y relatives,
            dont la composition ne doit point être idéale; c’est à Vous, Monsieur & à Votre
            portefeuille, qui doit être très riche en tout ce qui a rapport à l’histoire des
            Colonies anglo-americaines que j’ose recourir, bien que je n’aye point l’honneur de Vous
            être connû.
          Permettez Monsieur, que je Vous expose brievement, le plan de cet Almanac, &
            qu’ensuite je demande Votre gracieuse assistance, soit pour des renseignemens, soit pour
            les articles mêmes dont j’ai besoin & que certainement personne n’est mieux en état
            de me fournir que Vous Monsieur!
          L’almanac contiendra en prémier lieu l’histoire de la Revolution d’après les meilleurs
            Auteurs & les avis les plus veridiques que l’on ait pû se procurer. Ce sujet sera orné de gravures historiques,
            représentant les événemens les plus remarquables de cette guerre. En second lieu: Galerie des grands hommes de l’amérique avec
            un précis de leur carriere politique ou militaire decorée de leurs portraits, copiés sur
            ceux dessinés par du Simitier à Philadelphie & sur d’autres qui ont parus en Angleterre.
              Come Vous tenez Monsieur un si haut rang parmi les
            grands hommes de l’Amérique, souffrez que je Vous demande, si votre Portrait, tel qu’il
            a été gravé en 1782. par Pélicier pour l’Essai sur les Anglo-Américains est assez
            ressemblant pour pouvoir me servir de modèle?
          Pour rendre cette Galerie plus complette, je passerois des grands hommes aux hommes
            celebres de l’Amérique & c’est là où je suis en peine pour les portraits
            suivans:
          
          Portrait de John Adams
          —— du Sr. Payne, Auteur du Common Sense
          —— du Dr. Warren, tué à Bunkers-Hill
          —— du Genl. Montgomery tué à Quebec
          —— du Sr. Paul Jones Commodore au Service des 13 Etats unis.
          A ces portraits je désirerois de pouvoir joindre les morceaux suivants:
          Mausolée érigé par Ordre du Congrès au Dr. Warren.
          —— dit ————— à la memoire du Genl. Montgomery.
          Medaille frappée par Ordre du Congrès à l’occasion de la prise du Major André.
          —— dite —————————————– à l’occasion de la paix pour eterniser l’histe. de la Revolution.
          Forme du Pappier-monnoye
          Espèces monnoyées aux Armes des 13 Etats
          Les Armes des Treize Etats.
          Le Pavillon des Treize Etats coloré
          
          Uniforme des Troupes américaines, nommément des Regiments de Washington et de Gates,
              colorée
          La partie historique de cet Almanac étant confiée à un de nos meilleurs historiens, le
            Sr. Sprengel, Professeur d’histoire à l’université de halle, qui possède à fond
            l’anglois & toutes les connoissances & qualités qui constituent le bon
            historien, j’ose me flatter, que Son Ouvrage méritera Votre approbation. Aussi me réserve-je l’honneur de Vous le
            présenter Monsieur & même, par Votre entremise aux honorables Membres du Congrès
            auxquels je desire d’en faire l’hommage.
          Pardonnez moi, Monsieur, en faveur de cette idée, de ce que j’ose interrompre Vos
            graves occupations par un hors d’oeuvre de cette espece &
            faites moi la grace de déférer à ma très humble demande.
          Enfin, permettez moi d’ajouter, que, le temps d’icy à la fin de Séptembre terme fixé
            pour la publication des Almanacs de notre pays, n’étant guères eloigné, &
            l’exécution des differentes gravures exigeant un temps considérable, en me fournissant
            le plutôt possible les matériaux qui me manquent, Vous ajouterez infiniment au prix du
            bienfait que je sollicite, Bis dat, qui cito dat.—
          Qu’il me soit permis Monsieur, de Vous témoigner icy la vénération & le respect les
            plus vivement sentis, dont je suis pénétré pour le Philosophe & l’homme d’état que
            les deux hémisphères ré[vèrent(?)] en Vous!
          C’est dans ces sentimens que j’ai l’honneur d’être Monsieur Votre très soumis &
            obeissant Servt
          
            Charles SpenerLibraire du Roy.
          
         
          Notation: Charles Spener 26 May 1783
        